NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

      WESTROCK VIRGINIA CORPORATION,
              Plaintiff-Appellant

                            v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2018-1877
                  ______________________

    Appeal from the United States Court of Federal Claims
in No. 1:15-cv-00355-LKG, Judge Lydia Kay Griggsby.
                 ______________________

      ON PETITION FOR PANEL REHEARING
              ______________________

  Before NEWMAN, LINN, and WALLACH, Circuit Judges.
PER CURIAM.
                        ORDER
    This court issued a precedential opinion in this case on
June 28, 2019. Westrock Virginia Corp. v. United States,
928 F.3d 1019 (Fed. Cir. 2019). On August 12, 2019,
Westrock filed a combined petition for panel rehearing and
rehearing en banc.
   Accordingly,
2          WESTROCK VIRGINIA CORPORATION v. UNITED STATES




     IT IS ORDERED THAT:
     1. Petitioner’s petition for panel rehearing is granted
        for the limited purpose of substituting the attached
        revised opinion for the previously issued opinion.
     2. The previous precedential opinion and judgment,
        dated June 28, 2019, are hereby withdrawn and re-
        placed with the modified precedential opinion and
        judgment attached to this order. This substitution
        does not change the result.




                                  FOR THE COURT

    November 4, 2019               /s/ Peter R. Marksteiner
         Date                      Peter R. Marksteiner
                                   Clerk of Court